Citation Nr: 1700288	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome beginning October 11, 2011.

2.  Entitlement to a separate rating for the service-connected left knee disability on the basis of instability in excess of 10 percent beginning October 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 2003 to April 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in St. Petersburg, Florida.  The issues on appeal were previously remanded in November 2014.

The Veteran testified at a hearing in June 2010 held at the RO before a Veterans Law Judge who is no longer at the Board.  In a July 2016 letter, VA informed the Veteran that the prior VLJ was no longer at the Board.  The Veteran elected not to have another hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

In a December 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative of record indicated that the Veteran desired to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for left knee retropatellar pain syndrome beginning October 11, 2011 have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for a separate rating for the service-connected left knee disability on the basis of instability in excess of 10 percent beginning October 11, 2011 have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 

In a December 12, 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative of record indicated that the Veteran desired to withdraw his appeal regarding the claims for a rating in excess of 10 percent for left knee retropatellar pain syndrome beginning October 11, 2011, and for a separate rating for the service-connected left knee disability on the basis of instability in excess of 10 percent beginning October 11, 2011.  Given his clear intent to withdraw his appeal, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


